Case 2:19-cv-05700-PA-GJS Document 15 Filed 09/12/19 Page 1 of 4 Page ID #:44



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7 43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9 Facsimile: (203) 653-3424
10
   Attorneys for Plaintiff,
11 Jeffrey Mcdermott
12
13                             UNITED STATES DISTRICT COURT
14                           CENTRAL DISTRICT OF CALIFORNIA
15                                  WESTERN DIVISION
16
     Jeffrey Mcdermott,                       Case No.: 2:19-cv-05700-PA-GJS
17
                       Plaintiff,             NOTICE OF SETTLEMENT
18
19          vs.
20
     Worden Capital Management, LLC,
21
22                     Defendant.
23
24
25
26
27
28
     2:19-cv-05700-PA-GJS                                       NOTICE OF SETTLEMENT
Case 2:19-cv-05700-PA-GJS Document 15 Filed 09/12/19 Page 2 of 4 Page ID #:45



 1                             NOTICE OF SETTLEMENT
 2
            NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have
 3
 4 reached a settlement. The Plaintiff anticipates filing a notice of withdrawal of
 5 Complaint and voluntary dismissal of this action with prejudice pursuant to Fed. R.
 6
   Civ. P. 41(a) within 60 days.
 7
 8
 9                                             By: /s/ Trinette G. Kent
10                                             Trinette G. Kent, Esq.
                                               Lemberg Law, LLC
11                                             Attorney for Plaintiff, Jeffrey Mcdermott
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
     2:19-cv-05700-PA-GJS                                             NOTICE OF SETTLEMENT
Case 2:19-cv-05700-PA-GJS Document 15 Filed 09/12/19 Page 3 of 4 Page ID #:46



 1                                  CERTIFICATE OF SERVICE
 2
            I, the undersigned, certify and declare that I am over the age of 18 years, and
 3
 4 not a party to the above-entitled cause. On September 12, 2019, I served a true copy
 5 of foregoing document(s): NOTICE OF SETTLEMENT.
 6
 7 BY ELECTRONIC FILING: I hereby                Attorney for Defendant Worden
 8 certify that on September 12, 2019, a         Capital Management, LLC
   copy of the foregoing document was filed
 9 electronically. Notice of this filing will be
10 sent by operation of the Court's electronic
   filing system to all parties indicated on
11 the electronic filing receipt. All other
12 parties will be served by regular U.S.
   Mail. Parties may access this filing
13 through the Court's electronic filing
14 system.
15
16
            I am readily familiar with the firm's practice of collection and processing
17
18 correspondence for mailing. Under that practice it would be deposited with the U.S.
19 Postal Service on that same day with postage thereon fully prepaid in the ordinary
20
   course of business. I am aware that on motion of the party served, service is presumed
21
22 invalid if postal cancellation date or postage meter date is more than one day after the
23 date of deposit for mailing in affidavit.
24
         I hereby certify that I am employed in the office of a member of the Bar of this
25
26 Court at whose direction the service was made.
27          Executed on September 12, 2019.
28
                                                 3
     2:19-cv-05700-PA-GJS                                               NOTICE OF SETTLEMENT
Case 2:19-cv-05700-PA-GJS Document 15 Filed 09/12/19 Page 4 of 4 Page ID #:47



 1
 2                                         By: /s/ Trinette G. Kent
                                           Trinette G. Kent, Esq.
 3                                         Lemberg Law, LLC
 4                                         Attorney for Plaintiff, Jeffrey Mcdermott

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           4
     2:19-cv-05700-PA-GJS                                        NOTICE OF SETTLEMENT
